DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6-7 of the remarks that, “Wan does not disclose "a supporting platform comprising a body portion, the body portion comprising an inlet, a plurality of outlets," as amended independent claims 1 and 13 recite.” Further Applicant argues that, “Wan provides no details whatsoever regarding what its "tube and manifold system" consist of. It certainly does not disclose that it comprises "a body portion, the body portion comprising an inlet, a plurality of outlets, [and] a flow channel communicating the inlet with the plurality of outlets," as amended independent claims 1 and 13 specifically recite.”
The Examiner respectfully disagrees, because Wan discloses a supporting platform (12) comprising a body portion (body of 32), the body portion comprising an inlet, a plurality of outlets (see annotated figure 1 below).

    PNG
    media_image1.png
    1240
    828
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wan (EP 2,196,667-A2).
Regarding claim 1, Wan discloses a heat dissipation system, comprising: 
a supporting platform (12 of Figures) comprising a body portion (body of 32 of Figures), the body portion comprising an inlet, a plurality of outlets, a flow channel communicating the inlet with the plurality of outlets (see annotated figure1 above; Para. 0014-0016), and a mounting position for mounting a functional device (32 of Figures; Para. 0013-0015), the inlet, the plurality of outlets and the flow channel together forming a medium circulation passage (Para. 0014-0016); and 
a heat exchange apparatus (34 of Figures; Para. 0014-0017) which communicates with the medium circulation passage and delivers a cooling medium into the medium circulation passage (Para. 0015-0016), the cooling medium flowing through the inlet and the flow channel and flowing out of the outlet to exchange heat with the functional device (Para. 0015-0016).
Regarding claim 2, Wan discloses wherein at least one of the plurality of outlets is provided corresponding to the mounting position (Para. 0014-0016; see annotated figure1 above).
Regarding claim 3, Wan discloses wherein the flow channel is arranged in a grid shape as a whole (Para. 0015-0016; term “manifold” is considered to disclose a “grid shape”).
Regarding claim 4, Wan discloses wherein the body portion comprises a main beam and a reinforcement beam, the main beam and the reinforcement beam intersect and connect with each other (typical manifold disclosed in Para. 0015-0016); and 
at least part of the main beam and at least part of the reinforcement beam respectively comprise a hollow pipe which comprises the flow channel and communicate with each other, and the inlet and/or the plurality of outlets are provided on one of the main beam and the reinforcement beam which comprise the flow channel respectively (typical manifold disclosed in Para. 0015-0016).
Regarding claim 5, Wan discloses wherein the main beam and the reinforcement beam are both made of closed box-type beams and communicate with each other (typical manifold disclosed in Para. 0015-0016).
Regarding claim 7, Wan discloses wherein the supporting platform further comprises a connection portion, the connection portion is provided on the body portion, and the connection portion is a flange or a connection seat (manifold according to Para. 0015-0016 must be connected to the rest of the structure and this connection can be called “connection seat”).
Regarding claim 8, Wan discloses wherein the heat exchange apparatus comprises a heat exchanger (34 of Figures) and a cold end which communicate with each other through a pipeline, and the cold end is fixedly connected to the supporting platform (Para. 0014-0016).
Regarding claim 9, Wan discloses wherein the cold end comprises a recovery medium driving portion which is capable of recovering, to the cold end, part or all of the cooling medium flowing out of the plurality of outlets to cool the cooling medium, and delivering the cooling medium after being cooled back to the medium circulation passage (Para. 0014-0016).
Regarding claim 10, Wan discloses wherein the supporting platform further comprises a flow control component (30 of Figures), and the flow control component is provided inside the flow channel to control a flow rate of the cooling medium in the flow channel (Para. 0014-0016).
Regarding claim 11, Wan discloses a wind generator set, comprising: 
a tower (12 of Figures); 
a nacelle (14 of Figures) provided at an end of the tower in an axial direction, the nacelle comprising a nacelle cover, a base and a functional device positioned inside the nacelle cover, the base being connected to the tower (see Figure 1); and 
the heat dissipation system according to any one of claims claim 1, the supporting platform being provided inside the nacelle cover and connected to the base (See Figure 1), 
wherein the functional device is mounted at the mounting position on the supporting platform (Para. 0014-0016).
Regarding claim 12, Wan discloses wherein the functional device comprises at least one of an electrical device (27 of Figures), a mechanical device, and a maintenance device, and a truss is further provided inside the nacelle cover, and the nacelle cover is connected to the supporting platform by the truss (see Figure 1).
Regarding claim 13, Wan discloses a supporting platform (12 of Figures) for use in conjunction with a heat exchange apparatus (34 of Figures), the supporting platform comprising a body portion (body of 32 of Figures), the body portion comprising an inlet, a plurality of outlets, a flow channel communicating the inlet with the plurality of outlets (see annotated figure1 above; Para. 0014-0016), and a mounting position for mounting a functional device (32 of Figures; Para. 0013-0015); the inlet, the plurality of outlets and the flow channel together forming a medium circulation passage (Para. 0015-0016), the medium circulation passage being connected to the heat exchange apparatus, and a cooling medium delivered by the heat exchange apparatus flowing through the inlet and the flow channel and flowing out of the plurality of outlets to exchange heat with the functional device (Para. 0015-0016).
Regarding claim 14, Wan discloses wherein the supporting platform further comprises a flow control component (30 of Figures), and the flow control component is provided inside the flow channel to control a flow rate of the cooling medium in the flow channel (Para. 0014-0016).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a heat dissipation system as recited by independent claim 1, comprising:
a supporting platform comprising a body portion, the body portion comprising an inlet, a plurality of outlets, a flow channel communicating the inlet with the plurality of outlets, and a mounting position for mounting a functional device, the inlet, the plurality of outlets and the flow channel together forming a medium circulation passage; and 
a heat exchange apparatus which communicates with the medium circulation passage and delivers a cooling medium into the medium circulation passage, the cooling medium flowing through the inlet and the flow channel and flowing out of the outlet to exchange heat with the functional device; and
wherein the flow channel is arranged in a grid shape as a whole; and
wherein the body portion comprises a main beam and a reinforcement beam, the main beam and the reinforcement beam intersect and connect with each other; and 
at least part of the main beam and at least part of the reinforcement beam respectively comprise a hollow pipe which comprises the flow channel and communicate with each other, and the inlet and/or the plurality of outlets are provided on one of the main beam and the reinforcement beam which comprise the flow channel respectively; and 
wherein the main beam and the reinforcement beam are both made of closed box-type beams and communicate with each other; and
wherein the plurality of outlets are provided on the main beam and arranged at intervals in an extending direction of the main beam, and a cross section of one of end portions of the main beam in the extending direction has a decreasing tendency along the extending direction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832